Citation Nr: 0918914	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  03-35 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 
 
2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 
1969.  

This appeal comes before the Department of Veterans Affairs 
(VA), Board of Veterans' Appeals (Board) from October 2002 
and August 2003 rating decisions of the VA Regional Office in 
Seattle, Washington that denied an evaluation in excess of 50 
percent for PTSD and a total rating based on unemployability 
due to service-connected disability.

The Veteran was afforded a personal hearing at the RO by 
videoconference in January 2007 before the undersigned 
sitting at Washington, DC.  The transcript is of record.  In 
May 2007, the Board remanded the appeal for additional 
development.  

Following review of the record and for the reasons stated 
below, the appeal is once again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In April 2009, the Veteran's VA vocational rehabilitation 
file was received by the Board.

Under 38 C.F.R. § 19.31 (2008), an supplemental statement of 
the case (SSOC) must be furnished to the Veteran when 
additional pertinent evidence is received after a Statement 
of the Case (SOC) or the most recent SSOC has been issued 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  See also 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 19.37(a) (2008).  

With the above criteria in mind, the Board finds that some of 
the information contained in the Veteran's vocational 
rehabilitation file is not duplicative of other evidence of 
record and is relevant to the issues on appeal.  Therefore, 
the Board cannot consider this evidence in the first instance 
unless a waiver of initial RO consideration is currently of 
record.  See 38 C.F.R. §§ 19.31, 20.1304 (2008).  

In April 2008, in order to expedite the appeal, the claims 
files were forwarded to appellant's representative and they 
were asked if they wished to waive RO review of the 
additional information but they chose not to do so.  

Without a written waiver of the additional evidence, this 
case must be returned to the agency of original jurisdiction 
for readjudication.  See Disabled American Veterans v. 
Principi, 327 F. 3d 1339 (Fed. Cir. 2003) (VA regulation 
allowing the Board to consider additional evidence without 
remanding case to the agency of original jurisdiction for 
initial consideration was invalid).  While the lack of a 
waiver by the Veteran's representative significantly 
lengthens the appeal process, the Board is bound by the 
applicable regulations and due process requires that this 
appeal be remanded for an SSOC.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following action:

After taking any further development 
deemed appropriate, the RO/AMC should re-
adjudicate the issues on appeal.  If any 
of the benefits sought on appeal are not 
granted, the appellant and his 
representative should be provided an SSOC 
which cites to all evidence received 
since the last SSOC, dated in July 2008, 
including the Veteran's vocational 
rehabilitation file and afforded an 
opportunity to respond before the case is 
returned to the Board. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


